October 12, 1916. The opinion of the Court was delivered by
Plaintiff sued the railroad company and three of its agents and servants, Shealey, Parks and Gilliard, for damages caused him by the bite of a cat which was allowed to be on the company's premises while he was there attending to business with the company. He alleged that the cat was known by defendants to be vicious, having previously bitten others; also, that it had rabies, when it bit him, and, in consequence, he suffered the administration of Pasteur's treatment for the prevention of hydrophobia. The Court directed a verdict in favor of the defendant, Shealey, and instructed the jury that they might find for or against any or all the other defendants. The jury returned a verdict for $750 against the company alone.
Under the recent decisions in Sparks v. Railroad Co.,104 S.C. 266, 88 S.E. 739, and Jenkins v. Railroad Co.,89 S.C. 408, 71 S.E. 1010, the verdict is illogical and cannot stand, as no delict of the company was proved other than through and by the agency of Parks and Gilliard, one or both. The company's liability is predicated solely upon the acts or omission of one or both of them; and if neither of them is liable, it necessarily follows that the company is not. It would be unreasonable to say that the servant did no wrong, but, nevertheless, his master is liable, when the only wrong charged against the master is that of the servant.
There is another reason why the verdict cannot be sustained. The company's liability is predicated solely upon the conduct of its servants under the doctrine respondentsuperior: and, under the facts and circumstances proved, if the company is liable to plaintiff, the servant or servants whose wrongful acts or omissions actually caused the injury are liable over to the company *Page 23 
for the amount which it will be compelled to pay on account thereof. But, as the verdict acquits both the servants of having done any wrong, the company is deprived of its remedy against the offending servant or servants, because the judgment in this case would be a bar to an action by the company against either or both of them.
Examination of the cases relied upon by respondent in which verdicts against the master were sustained, notwithstanding the acquittal from liability of his codefendant servant, will show that, in each of them, there was evidence either of a joint tort of master and servant, or of some separate and independent delict of the master for which the servant was not liable.
In this view of the case, the other assignments of error need not be considered.
Judgment reversed.